Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12022019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, “utilizing a third obtaining device to obtain a stop-charge parameter of the second battery and a second steady open-circuit voltage of the second battery corresponding to the stop-charge parameter of the second battery; and
utilizing an aging level determining device to determine an aging level of the second battery relative to the first battery according to the second steady open-circuit voltage of the second battery and one of the plurality of first steady open-circuit voltages of the first battery corresponding to the stop-charge parameter of the second battery, wherein the aging level determining device determines the aging level of the second battery relative to the first battery by comparing the second steady open-circuit voltage of the second battery with the one of the plurality of first steady open-circuit voltages of the first battery corresponding to the stop-charge parameter of the second battery.”10

Claims 2-12 variously depending from claim 1 are allowable for the same reasons.  


The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the PE2E searches (attached) provides references Maleki et al. (2014/0269811 A1) which disclose An electronic system, or its battery thermal management system, determines a thermal state of a battery used in the electronic system. A temperature at a position proximate the battery's cell is sensed during operation of the electronic system to produce a sensed value. Additionally, a temperature offset value is determined based on an aging factor for the battery. The sensed value is then adjusted based on the offset value to produce an adjusted value representative of the thermal state of the battery. According to one embodiment, a relationship between temperature offset value and battery aging factor is restored in a memory of the electronic system. In such a case, the offset value may be retrieved from memory periodically or in response to a trigger event based on a determined aging factor. According to another embodiment, the offset 

    PNG
    media_image1.png
    382
    471
    media_image1.png
    Greyscale

Reference Barsoukov et al. (US 2004/0128089 A1) disclose An internal impedance of a battery (30) is automatically determined by operating a processor (13) to analyze current flowing through the battery to determine if a transient condition due to change of current is occurring and determining when the transient condition has ended. A voltage of the battery is measured while a steady current is being supplied by the battery. The present depth of discharge (DOD) of the battery is determined and a database is accessed to determine a corresponding value of open circuit voltage. The internal impedance is computed by dividing the difference between the measured voltage of the battery and the open circuit voltage at the present DOD by an average value of the steady current. A remaining run-time of the battery can be determined using a total zero-current capacity of the battery, integrating the current to determine a net transfer of charge from the battery, determining a value of total run-time that would be required to reduce the voltage of the battery to a predetermined lower limit, determining 

    PNG
    media_image2.png
    454
    767
    media_image2.png
    Greyscale

Accordingly, the above Prior Art references fail to disclose the above mentioned allowable subject matters of independent claim 1.  Therefore, it would not have been obvious for a person skilled in the art to combine either one or combination of Maleki et al. (2014/0269811 A1) and Barsoukov et al. (US 2004/0128089 A1) in order to arrive at the claimed invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN 
Examiner: 	/Trung Nguyen/-Art 2866
		December 20, 2021.


/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
December 20, 2021